DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 19, 2022 and is acknowledged. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Allowable Subject Matter
Claims 11-24 are allowed.
The following is an Examiner's statement of reasons for allowance: 
Upon a further review of the claims and the references Hayashi et al. US. Patent (10,940,518) in view of Suzuki et al. US. Publication (2019/0176204) and Shigeru et al. PCT (WO 2012/161050), the primary reference Hayashi discloses three pressing apparatus line but does not disclose the second pressing apparatus to have a die pad and a fixed convex portion as required by the claimed, the secondary reference Suzuki discloses two pressing apparatus line with the second pressing apparatus to have a die pad and a moveable convex portion that cannot be modified to be fixed since it would affect operation and the third reference Shigeru discloses a pressing apparatus with a fixed convex portion but does not disclose the pressing apparatus to have a die pad as required by the claimed therefore the closest prior art are Hayashi et al. US. Patent (10,940,518) in view of Suzuki et al. US. Publication (2019/0176204), disclose a method and press line having a first, second and a third pressing apparatus,
however it is in the opinion of the Examiner that the art of record in combination, neither anticipates nor render obvious the limitation of,
“…the second pressing apparatus being configured to include a second die including a die pad, and a second punch that is disposed to face the second die, has a convex portion having a width equal to or less than a spacing between the first punch shoulder portions at a top portion thereof, and includes a pair of second punch shoulder portions having a spacing wider than the spacing between the first punch shoulder portions, …a second step of moving the second die to the second punch side relative to the die pad and the second punch and forming a second intermediate formed article, having the standing wall formed therein, with the second die and the second punch, in a state where a portion between the bent portions is sandwiched between the die pad protruding from the second die to the second punch side, and the convex portion, with one side of the first intermediate formed article in the plate thickness direction as the convex portion side of the second pressing apparatus; and …wherein a relative position of the convex portion to the second punch in a press direction is fixed” (claim 11 and similarly in claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 31, 2022

/Smith Oberto Bapthelus/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753